                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 DEANNA BROUSSARD                                                CIVIL ACTION


 VERSUS                                                          NO: 15-06959

 JAZZ CASINO COMPANY, LLC                                        SECTION: “H” (4)
 CAIN MYERS, MATTHEW “MATT”
 ROBICHEAUX, KRISTEN WESTBIRG.
 DANIEL “DAN” REAL, and the XXX
 INSURANCE COMPANY(S)
                                ORDER

       Before the Court is Plaintiff’s Rule 30 and 32 Motion to Suppress/Strike Depositions from

Motion Practice Use or Trial Use by Defendants (R. Doc. 114) and Plaintiff’s Rule 37 Motion

to Compel Discovery Responses and related Rule 36(a)(6) Motion to Determine Sufficiency of

Defendant’s objections to Requests for Admissions ( Rec. doc. 117), seeking an Order preventing

the defendant from using copies of the depositions because of their refusal to provide a copy to the

plaintiff as required by F.R.C.P. 32(d) 4 (R. Doc. 114) and requesting the court to compel defendants

to give more complete responses.(R.Doc. 117). The motions are opposed. (R. Doc. 120) (R.Doc.

121.) The motions were submitted on the briefs.

I.     Background

       This is an employment lawsuit filed by plaintiff, Deanne Broussard (“Broussard”) who

contends that despite her performance, she was wrongly terminated by the defendants, her employer

and its supervisors. She alleges that the decision to terminate her were based upon discriminatory

animus because of her age, 64. (R.Doc.1). Broussard alleges that her age did not negatively impact

her work performance, which is evidenced by the fact that she has consistently received positive or

superior evaluation from both her co-workers and superiors at Harrah’s. Id.


                                                  1
       Broussard alleges that she had various experiences in the workplace which signaled that her

employer was trying to push her out of her job because she was too old. Id. She alleges that defendant

Cain Myers (“Myers”), the Senior Executive Host, had repeatedly suggested that Broussard retire.

She alleges that the constant questioning and hinting that she should retire made the workplace

hostile, condoned age discrimination and resulted in her wrongful termination. Broussard has filed

this claim pursuant to Title VII, and LSA-R.S. 13:1006. She also alleges that she suffered intentional

infliction of emotional distress, slander/defamation, and negligence. She seeks to recover damages

for lost wages, reduced employment opportunities, loss of enjoyment of life, future wage loss,

reasonable attorney’s fees and costs.

       Broussard complains that the defendants failed to produce a copy of her deposition for reading

and signing until six months after the deposition was taken. As a result, Broussard seeks to strike the

use of her deposition either at trial or as support for the defendants’ motion for summary judgment.

(Rec. doc. 114) Broussard also filed a motion to compel supplemental responses to its discovery

propounded on April 14, 2018. (Rec. doc. 117-5)

       The defendants oppose the motion noting that it did nothing wrong and that plaintiff’s counsel

could have obtained a copy of the transcript directly from the court reporter when he had the court

reporters contact information in February. Defense counsel contends that counsel for plaintiff secured

a copy of the transcript 41 days before he filed the pending motion for summary judgment and had

ample time to digest the material. (Rec. doc. 121) The defendants oppose Broussard’s request for

supplemental responses. (Rec. doc. 120).

II.    Standard of Review

       Rule 26(b)(1) provides that “[p]arties may obtain discovery regarding any non-privileged

matter that is relevant to any party’s claim or defense.” Rule 26(b)(1). The Rule specifies that

                                                  2
“[r]elevant information need not be admissible at the trial if the discovery appears reasonably

calculated to lead to the discovery of admissible evidence.” Id. The discovery rules are accorded

broad and liberal treatment to achieve their purpose of adequately informing litigants in civil trials.

Herbert v. Lando, 441 U.S. 153, 177 (1979). Nevertheless, discovery does have “ultimate and

necessary boundaries.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (quoting

Hickman v. Taylor, 329 U.S. 495, 507 (1947)). Further, it is well established that “control of

discovery is committed to the sound discretion of the trial court . . .” Freeman v. United States, 556

F.3d 326, 341 (5th Cir. 2009); Coleman v. Am. Red Cross, 23 F.3d 1091, 1096 (6th Cir. 1994).

        Under Rule 26(b)(2)(c), discovery may be limited if: (1) the discovery sought is unreasonably

cumulative or duplicative, or is obtainable from another, more convenient, less burdensome, or less

expensive source; (2) the party seeking discovery has had ample opportunity to obtain the discovery

sought; or (3) the burden or expense of the proposed discovery outweighs its likely benefit. Rule

26(b)(2)(C). In assessing whether the burden of the discovery outweighs its benefit, a court must

consider: (1) the needs of the case; (2) the amount in controversy; (3) the parties’ resources; (4) the

importance of the issues at stake in the litigation; and (5) the importance of the proposed discovery

in resolving the issues. Id. at 26(b)(2)(C)(iii).

        Rule 34 provides that a party may request another party to produce “any designated documents

or electronically stored information . . . stored in any medium from which information can be

obtained.” Id. at 34(a)(1)(A). This request “must describe with reasonable particularity each item or

category of items to be inspected.” Id. at (b)(1)(A). “For each item or category, the response must

either state that inspection . . . will be permitted as requested or state an objection to the request,

including the reasons.” Id. at (b)(2)(B). Rule 34 provides that “[t]he party to whom the request is

directed must respond in writing within 30 days after being served.” Id. at 34(b)(2)(A).

                                                    3
III.      Analysis

          Broussard complains that the defendants failed to produce a copy of her deposition for reading

and signing until six months after the deposition was taken. As a result, Broussard seeks to strike the

use of her deposition either at trial or as support for the defendants’ motion for summary judgment.

(Rec. doc. 114).

          The defendants oppose the motion noting that it did nothing wrong and that plaintiff’s counsel

could have obtained a copy of the transcript directly from the court reporter when he had the court

reporters contact information in February. Defense counsel contends that counsel for plaintiff secured

a copy of the transcript 41 days before he filed the motion for summary judgment that is pending

before the court and had ample time to digest the material. (Rec. doc. 121) The defendants oppose

Broussard’s request for supplemental responses. (Rec. doc. 120).

       1. Copy of Plaintiff’s Deposition

          Initially, plaintiff relies upon FRCP 32(d) (4) for the proposition that he should receive a copy

of the depositions for proper review and correction. He complains that despite his request he was not

provided a copy until August 2018 by defense counsel, when the deposition occurred in February

2018. As a result, he seeks to have the usage of the deposition of Broussard forbidden by the court

and remove it from any pleadings.

          Fed. Rule Civ. Proc. Rule 30(e) allows a deponent to make changes to his or her deposition,

permitted a party to issue deposition errata sheet making changes to witnesses' deposition testimony.

Fed.R.Civ.P. 30(e) directs that a “deponent must be allowed 30 days after being notified by the officer

that the [deposition] transcript ... is available in which” to review and make changes to the transcript.




                                                     4
        Rule 32(d)(4) of the Federal Rules of Civil Procedure provides that “an objection to how the

officer transcribed the testimony ... is waived unless a motion to suppress is made promptly after the

error or irregularity becomes known or, with reasonable diligence, could have been known.”

       In this case, plaintiff’s counsel is under the mistaken impression that it was the defense

counsel’s obligation to send him a copy of the plaintiff’s deposition for Broussard to review and sign.

Instead, the rule provides that the obligation is on the stenographer to notify the deponent that her

deposition was available for her to review and make changes. Plaintiff fails to present any evidence

suggesting that the officer failed to comply with the rule. As a result, the ability to do so is now

waived by the plaintiff and the request to prevent the use of the deposition by suppressing or striking

it for the failure of the defense counsel to provide plaintiff’s counsel with a copy is DENIED.

   2. Motion to Compel Sufficient Responses

       Next before the court is a request by the plaintiff to compel the defendant to give more

complete responses to the plaintiff’s supplemental discovery which included request for admissions,

interrogatories and request for production of documents. (Rec. doc. 117-5) The contested discovery

was propounded on April 14, 2018.

       The defendant contends that the discovery do not warrant any supplementation as they

objected in good faith where they deemed it necessary. (Rec. doc. 120) The defendant also contends

that a discovery conference did not take place despite the defense counsel’s request and further

indicates that he is not aware of any reason why the supplemental responses are inadequate.

       The Court does not reach either of the issues raised by the parties in the Motion to Compel

because according to the District Judge’s scheduling order, the discovery deadline was March 20,

2018. (Rec. doc. 96.) The supplemental discovery was not propounded until almost one month after

the expiration of the discovery deadline.       While the defendants provided a response to the

                                                  5
supplemental discovery, they were not obliged to do so according to the scheduling order. The Court,

therefore finds that the request to compel sufficient responses to the request for admission,

interrogatories and requests for production of documents is DENIED as untimely.

IV.    Conclusion

       Accordingly,

       IT IS ORDERED that Plaintiff’s Rule 30 and 32 Motion to Suppress/Strike Depositions

from Motion Practice Use or Trial Use by Defendants (R. Doc. 114) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Rule 37 Motion to Compel Discovery

Responses and related Rule 36(a)(6) Motion to Determine Sufficiency of Defendant’s objections

to Requests for Admissions ( Rec. doc. 117) is DENIED as untimely.



                                           New Orleans, Louisiana, this 16th day of October, 2018.




                                                      KAREN WELLS ROBY
                                            CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 6
